DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
Response to Amendment
The amendments filed 05/09/2022 and 04/14/2022 have been entered.  Claims 1-2 and 4-13 remain pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitations “wherein the steel material comprises polygonal ferrite” and “wherein the steel material comprises acicular ferrite and bainite”, and the claim also recites “an ultra-thick steel material, consisting of:” which is the narrower statement of the range/limitation.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. See MPEP 2111.03.  While the limitation of “an ultra-thick steel material, consisting of:” recited prior to the chemical composition and steel microstructure suggests a closed composition and microstructure, the steel is still “comprising” a microstructure per the further limitations in claim 1 and additionally the microstructure limitation of claim 2, which is open ended.  Therefore, it is unclear whether the microstructure is open or closed to additional unrecited structures, and further it is unclear if the steel composition is open or closed to additional unrecited elements because if the steel microstructures are meant to be comprising then it is unclear if the term “consisting” is meant to exclude any additional elements given that it is not being used to exclude any additional structures.  For the purposes of examination, claim 1 is given the broadest reasonable interpretation such that the microstructure is comprising and is open to additional structures and the composition is comprising and is open to additional elements.  Claims 2 and 4-6 are further rejected as being indefinite for being dependent upon the indefinite claim 1.
Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claims 4 and 13 include the recitation “based on a naval research laboratory drop-weight test, a NRL-DWT, prescribed in ASTM 208-06” which renders the claims indefinite because it is unclear how the term “based on” is meant to limit claim, if the NDT temperature is measured using the test described or if the test is changed somehow and if so it is further unclear in what way the test is changed.  The examiner interprets the instant claims to be met by an NDT temperature measured by any means absent a specific indication to the contrary.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20090071578 A1) herein Nakamura, in view of Hwang et al. (KR 20140098900 A, machine translation referred to herein as English translation) herein Hwang.
Regarding claim 1:
Nakamura teaches a steel sheet [0025, Nakamura] with a ferrite structure [0038] comprising a composition that overlaps with the instantly claimed steel composition as shown below in Table 1.  The examiner notes that the overlap of the steel compositions of the instant application and Nakamura is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that as discussed above in the 112b rejection regarding claim 1 the steel composition is interpreted as comprising the steel composition, but even in the case that the chemical composition is interpreted as consisting of the steel composition, wherein the limitation of “consisting of” limits the chemistry to elements as claimed, the examiner further notes that Nakamura does not require any elements outside of those instantly claimed and so meets the limitation of “consisting of”. See MPEP 2111.03.
Table 1

Instant claims 1 and 13, weight%
Nakamura, mass% [0038]
C
0.04-0.1
0.1-0.7 [0042]
Mn
1.2-2.0
0.2-2.0 [0044]
Ni
0.2-0.9
Optionally 0.01-1.0 [0054]
Nb
0.005-0.04
Optionally 0.001-0.5 [0055]
Ti
0.005-0.03
Optionally 0.001-0.5 [0055]
Cu
0.1-0.4
Optionally 0.01-1.0 [0054]
P
100 ppm or less
0.03 or less [0045]
S
40 ppm or less
0.03 or less [0046]
N
Not specified
0.01 or less [0049]
Si
Not specified
2.0 or less [0043]
Mo and Cr
Not specified
Optional [0051]
B and W
Not specified
Optional [0054]
V and Zr
Not specified
Optional [0055]
Fe and impurities
Balance
Balance [0056]


Nakamura does not specifically disclose a steel thickness of 50-100mm or the exact two natured microstructure region limitation “wherein the steel material comprises polygonal ferrite of 50 area % or higher, including 100 area %, and bainite of 50 area % or less, including 0 area % as, as a microstructure in a region up to a t/10 position in a subsurface area, wherein the steel material comprises acicular ferrite and bainite of 90 area % or higher, including 100 area %, and polygonal ferrite of 10 area % or less, including 0 area %, in a region from a t/5 position to a t/2 position in a subsurface area, where t is a thickness of the steel material, wherein the steel material, wherein the steel material is in the form of a steel sheet having a thickness of 50 to 100mm” however the examiner submits that these features would have naturally flowed from the modification of Nakamura by Hwang which would have been obvious to do so by one of ordinary skill in the art as will be discussed.  Hwang teaches performing rough rolling at 1000-1200°C with a reduction rate of 40% or more in order to remove hydrogen in the MnS segregation zone thereby improving toughness [0072-0073, Hwang] and a final sheet thickness of 70-120 mm for use in marine structures [0003, 0008, Hwang].  The examiner submits it would have been obvious to one of ordinary skill to modify the processing of Nakamura with the rough rolling temperature and reduction rate of Hwang in order to improve the toughness of the steel and further to use a sheet thickness of 70-120 mm in order to use the steel in marine structures.  The examiner notes that the overlap of the sheet thicknesses of the instant application and Nakamura modified by Hwang is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Nakamura modified by Hwang teaches steel processing methods shown below in Table 2 which overlap with the processing methods of the instant application.  The examiner notes that Nakamura modified by Hwang does not specify the temperature of the steel during hot rolling as a function of depth, however the examiner submits that one of ordinary skill in the art would treat the finish rolling temperature as the surface temperature of the steel absent a specific indication to the contrary.  Although Nakamura modified by Hwang does not specifically disclose a temperature at t/4 the examiner submits that there is a strong trend in the data provided by the applicant in Table 2 of the instant specification between the surface temperature of the steel and the temperature at t/4 as shown below in Figure 1.  Using the resulting equation the examiner notes that a temperature of Ar3+50°C at t/4 while the temperature of the surface is below Ar3 will naturally flow from a hot rolling process when the temperature of the surface during a final pass is between about Ar3-40°C and Ar3, which the examiner notes overlaps with the final rolling temperatures of Nakamura modified by Hwang.  
Although Nakamura modified by Hwang is silent regarding the instantly claimed feature of the two natured microstructure region, one of ordinary skill in the art would reasonably expect a two natured microstructure region that overlaps with the instantly claimed microstructure to have naturally flowed from the steel of Nakamura modified by Hwang because as discussed above Nakamura modified by Hwang discloses a steel sheet with an overlapping composition and thickness that undergoes substantially similar processing steps as the processing in the instant specification.  See MPEP 2145 and 2112.
Table 2
Instant specification
Nakamura modified by Hwang
Reheat slab to 1000-1500°C
Reheat to 1280°C or below [0073, Nakamura]
Rough roll at 900-1150°C [0043]
Rough rolling reduction of 40% or higher [0044]
Rough roll at 1000-1200°C [0072, Hwang]
Rough rolling reduction of more than 40% [0073, Hwang]
Finish roll [0045]
Temperature of less than Ar3 on a slab surface during a final pass and a temperature between Ar3 and Ar3+50 at a depth of t/4 from the slab surface [0046]
Finish rolling at Ar3-10°C or above [0040, Nakamura]
Cool at rate of 3°C/sec or higher [0049]
Cool at rates of higher than 120°C/sec [0040, Nakamura]
Terminate cooling at 600°C or less [0050]
Terminate cooling at 450-600°C [0040, Nakamura]


[Chart]
Regarding claim 2, Nakamura modified by Hwang does not specifically disclose the microstructure in a region of t/10 to t/5 comprises bainite of 50 area% or less, however the examiner submits that this feature would have naturally flown from the steel of Nakamura modified by Hwang because it involves overlapping processing steps on a steel with an overlapping composition which would result in substantially similar steel microstructures with the instantly claimed steel as discussed above.  
Regarding claim 4, Nakamura modified by Hwang does not specifically disclose an NDT temperature of -60°C or less, however the examiner submits that this feature would have naturally flown from the steel of Nakamura modified by Hwang because it involves overlapping processing steps on a steel with an overlapping composition which would result in substantially similar steel properties with the instantly claimed steel as discussed above.
Regarding claim 5, Nakamura modified by Hwang does not specifically disclose an impact transition temperature of -40°C or less, however the examiner submits that this feature would have naturally flown from the steel of Nakamura modified by Hwang because it involves overlapping processing steps on a steel with an overlapping composition which would result in substantially similar steel properties with the instantly claimed steel as discussed above.
Regarding claim 6, Nakamura modified by Hwang does not specifically disclose a yield strength of 390MPa or higher, however the examiner submits that this feature would have naturally flown from the steel of Nakamura modified by Hwang because it involves overlapping processing steps on a steel with an overlapping composition which would result in substantially similar steel properties with the instantly claimed steel as discussed above.
Regarding claim 13, the examiner notes that this claim is different from claim 1 in that it allows for broader steel compositions and incorporates the limitations of claims 2 and 4, and so the examiner submits that this claim is unpatentable over Nakamura modified by Hwang for the reasons discussed above regarding claims 1-2 and 4.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734